Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  This office action is in response to the amendment filed on 01/13/21. Claims 12-23 are pending in this application.   
      
 
                   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.   Claims 12-17 and 19-23  is/are rejected under 35 U.S.C. 102(a)(1) over Noda (2005/0243365). 

     With regard to claim 12, Noda teaches a printing system (see fig. 1) comprising a plurality of 
industrial printers (see fig. , items 1 or 112), each printer comprising a controller programmed to 
control printing operations of the corresponding printer (reads on figs.1 and 6, clearly each printer has 
an independent processor or controller),  and a common user interface (reads on fig.. 5b, which 
depicts a common user interface showing status of different printers),  wherein a controller of a first of 


the plurality of printers is programmed to cause said common user interface to display information 
relating to at least two of said plurality of printers simultaneously (reads on p[0130-0132], the different 
printers have a controller or CPU that reports or updates the schedule table to display information as 
to the status of the printers)  and/or information relating to printing operations performed by said at 
least two printers simultaneously (reads on figs.. 5b, 10a, 10b and which depicts a common user 
interface showing status of the different printers simultaneously).

    With regard to claim 13,  Noda further wherein teaches each one of said industrial printers further 
comprise an individual user interface, the controller of each one of said industrial printers is further
programmed to cause the individual user interface of said corresponding printer to display information 
relating to said corresponding industrial printer only and/or to display information relating to 
printing operations performed by industrial printer only (figs. 5a-5b and 10a-10b, depicts 
how depicts information relating to the different printers and fig. 13, depicts how a single printer 
information can be shown).

   With regard to claim 14, Noda further teaches said controller of said first printer being further
programmed to cause said common user interface to shift display of the simultaneous information 
relating to said at least two printers to a display of information relating to only one of said 
printers and vice-versa (reads on p[0153,0172,0179, clearly the scheduler can control the display of 
information that can be displayed by registering the cooperation mode between printers and 
displaying the status).
   With regard to claim 15, Noda further teaches said controller of said first printer being further 


programmed to detect a surface or an area indicating a size available on said common user interface 
for each of said printers, and to adapt the technical information to be displayed on said user interface 
based on said detected surface or area (reads on figs. 54-5b and 10a-10b).

      With regard to claim 16, Noda further teaches said controller of said first printer being further 
programmed to cause said common user interface means for selecting an information display relating 
to said at least two printers or to only one of said printers (reads on figs. 54-5b and 10a-10b).

   With regard to claim 17, Noda further teaches said controller being further programmed to  cause 
said common user interface to display buttons or icons for selecting an information display relating to 
at least two of  said printers or to only one of said printers (reads on figs. 54-5b, 10a-10b and 13).
 .
   With regard to claim 19, Noda further teaches at least one of said industrial printers being 
different from, or of a different kind than, another one of said industrial printers (reads on figs. 54-5b, 
10a-10b and 13, different types of printers with different or similar functions).

   With regard to claim 20, Noda further teaches each industrial printer being a continuous inkjet 
printer or a laser printer, or a thermal inkjet printer or a "print and apply" printer or a 
drop on demand printer or a valve jet printer (reads on figs. 54-5b, 10a-10b and 13 or p[0005]).

   With regard to claim 21, Noda further teaches a method of controlling an image forming apparatus 
(reads on fig. 13) .	


1-17 above, and Noda teaches a memory (300) that can store instruction and that can 
be programmed to perform the steps of claims 22 or 23, and a processor to execute the 
instruction and/or execute any program


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each 

3.   Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (2005/0243365).
     With regard to claim 18, Noda further teaches said common user interface to exchange data with 
the controller of each of said industrial printers. Noda does not explicitly the interface having a 
wireless interface to exchange data. However, it is well known to one of ordinary skill in the art at the 
effective time of the invention to provide a portable display or interface with a wireless interface to 
communication data. Therefore, it would have been obvious at the effective time of the invention to 
provide the common interface of Noda with wireless communication, in order to improve the versatility 
of the interface by allowing wireless communication.  

                                                       Conclusion
4.    With regard to Applicant’s argument that Noda does not teach the controllers of the individual 
printers control the display of the common user interface and printer operations. Examienr disagrees 
with Applicant’s argument(s) . Examiner asserts that the CPU or controller of each printer as 
suggested by Noda clearly obtains information as to the status, updates and operations of each 
printer, causing the information processed from the different printers to be displayed simultaneously 
(reads on p[0130-0132], the different printers have a controller or CPU that is programmed to store 
reports or updates the schedule table to display information as to the status of the printers).



5.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


6.   Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 







/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 24, 2021